





COURT OF APPEAL FOR ONTARIO

CITATION:
Raghavan v. Bell
    Canada, 2012 ONCA 370

DATE: 20120531

DOCKET: C54869

Goudge, Simmons and Rouleau JJ.A.

BETWEEN

Vasundara Raghavan and Gopalachari Raghavan

Plaintiffs (Appellants)

and

Bell Canada, BCE Inc., BCE Corporate services
    Inc. and Morneau Sobeco

Defendants (Respondents)

Gopalachari Raghavan, appearing in person and on behalf
    of Vasundara Raghavan

Mark Hines, for the respondents Bell Canada, BCE Inc.,
    and the improperly named and now wound up BCE Corporate services Inc.

Jennifer Heath, for the respondent Morneau Sobeco
    (improperly named herein)

Heard: May 29, 2012

On appeal from the judgment of Justice Fletcher Dawson of
    the Superior Court of Justice, dated December 16, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The appellants fundamental position is that they are entitled, as a
    matter of law, to a pension option not contained in the respondent Bell Canada
    pension plan. We agree with the motion judge that the respondents were under no
    statutory or common law obligation to offer such an option, particularly in
    light of s. 22(5) of the
Pension Benefits Standards Act
. Neither a trial
    nor any pleading amendment can alter this legal reality. We would therefore
    dismiss the appeal.

[2]

Costs to each respondent of $3000 inclusive of disbursements and
    applicable taxes.


